                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                    1:18 CR 78

UNITED STATES OF AMERICA,                             )
                                                      )
v.                                                    )
                                                      )                      ORDER
MARION KENT COVINTON,                                 )
                                                      )
                 Defendant.                           )
_________________________________                     )

           This matter came before the Court on March 20, 2019 for a hearing on Defendant’s

“Motion to Join in and Adopt Co-Defendant’s Response to Motion to Quash” (“Motion to Join”)

(Doc. 62) and on the Government’s Motion for Leave to File Reply (Doc. 72). Appearing at the

hearing were Assistant United States Attorney Daniel Bradley for the Government and attorney

Stephen Cash on behalf of Defendant. At the conclusion of the hearing, the Court took the

motions under advisement. This Order now follows.

           Through the Motion to Join, Defendant sought to adopt the opposition of his co-

defendant, Diane McKinny, to Non-Party Jones Road LLC’s “Motion to Quash Subpoenas

Duces Tecum and Request for Hearing” filed in Ms. McKinny’s case. In simple terms,

Defendant’s argument is that, if Ms. McKinny receives the information she seeks through the

pre-trial subpoenas duces tecum at issue in her case, he should receive the information as well.

Defendant also questioned the change of the Government’s position regarding the subpoenas in

Ms. McKinny’s matter, which led to the Government’s motion requesting leave to file a further

brief. 1




1
 At the hearing, counsel for Defendant advised that Defendant is not alleging intentional misconduct
by the Government in violation of its Brady/Giglio obligations.
      The Motion to Quash by Jones Road LLC in Ms. McKinny’s case has been granted, and

the subpoenas duces tecum have been quashed.

      Accordingly, Defendant’s Motion to Join (Doc. 62) and the Government’s Motion for

Leave to File Reply (Doc. 72) are DENIED AS MOOT.


                                     Signed: March 25, 2019
